DETAILED ACTION
This office action is in response to the application filed on 03/11/2020.
Currently claims 1-20 are pending in the application.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 17 where the branch portions BH and the protruding portions PRT with the driving integrated circuit IC, the heat discharge plate RHP, and the third portion PT3. The heat generated in the driving integrated circuit IC may be primarily discharged by the heat discharge plate RHP and the protrusion portions PRT. The branch portions BH make contact with the protrusion portions PRT in the expansion mode, the heat generated in the driving integrated circuit IC may be secondarily10 discharged by the branch portions BH. The link portion LK may be manufactured by a metal material, and the heat generated in the driving integrated circuit IC may be discharged by the branch portions BH and the link portion LK.

    PNG
    media_image1.png
    265
    355
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 18 where some of the protrusion portions PRT are not covered by branch portions as in Species A.

    PNG
    media_image2.png
    300
    418
    media_image2.png
    Greyscale

Species C: Embodiment of Figure 19 where protrusion portions PRT_1 disposed on the heat discharge plate RHP_1 may have a coil shape which is different than both Species A and B.

    PNG
    media_image3.png
    295
    418
    media_image3.png
    Greyscale

Species D: Embodiment of Figure 21 where protrusion portions PRT_2 is arranged along edges of the heat discharge plate RHP_1. The protrusion portions PRT_2 have a coil shape and extend in the first direction DR1 

    PNG
    media_image4.png
    302
    428
    media_image4.png
    Greyscale

Species E: Embodiment of Figure 22 where branch portions BH_1 may have a coil shape and may make contact with the protrusion portions PRT. A surface area of the branch portions BH_1 having the coil shape may be greater than that of the branch portions BH shown in FIG. 17. Thus, this embodiment is different than Species A, B, C and D.

    PNG
    media_image5.png
    313
    382
    media_image5.png
    Greyscale

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/05/2022